        Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

MARILUZ RESENDIZ            §
                            §
                            §
v.                          §                      Civil Action No. _ 5:19-cv-881 _
                            §
                            §
VERIZON WIRELESS TEXAS, LLC §

                     PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES MARILUZ RESENDIZ, hereinafter referred to as “Plaintiff,” or

“Ms. Resendiz,” bringing this cause of action against Defendant VERIZON WIRELESS

TEXAS, LLC. For cause of action, Plaintiff respectfully shows unto the Court the

following:

                                          I.
                                       PARTIES

       1.      Plaintiff MARILUZ RESENDIZ is a resident of San Antonio, Texas.

       2.     Defendant VERIZON WIRELESS TEXAS, LLC is a Georgia LLC. It may

be served with process by serving its registered agent, CT Corporation System 1999 Bryan

St., Ste. 900, Dallas, TX 75201. A waiver of service has been requested.

                                      II.
                           JURISDICTION AND VENUE

       3.     This Court has jurisdiction over the claim because Plaintiff has asserted

claims arising under federal statutes, Title VII, the ADEA, the ADA, and the Family and

Medical Leave Act.

                                           1
            Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 2 of 10



           4.   This Court has supplemental jurisdiction over Plaintiff’s state law claims

under 28 U.S.C. §1367.

           5.   Venue is proper in the Western District of Texas, San Antonio Division

because the events forming the basis of the suit occurred in San Antonio, Texas, within the

Western District of Texas Division.

                                    III.
                         MISNOMER/MISIDENTIFICATION

           6.   In the event any parties are misnamed or are not included herein, it is

Plaintiff’s contention that such was a “misidentification,” “misnomer” and/or such parties

are/were “alter egos” of parties named herein. Alternatively, Plaintiff contends that such

“corporate veils” should be pierced to hold such parties properly included in the interest of

justice.

                                      IV.
                              RESPONDEAT SUPERIOR

           7.   Employees involved in this cause of action were, at all times described

herein, employees of Defendant and were at all times acting in the course and scope of that

employment. Accordingly, Defendant is liable for such conduct under the doctrine of

Respondeat Superior.

                                       V.
                              FACTUAL BACKGROUND

           8.   Ms. Resendiz worked for Defendant from March of 2005 until she was

terminated in December 2018.

           9.   Ms. Resendiz worked for Verizon as a Managing Partner-Mobile Solutions

at Verizon’s San Antonio Texas facility.

                                             2
         Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 3 of 10



       10.       In January of 2018 Ms. Resendiz utilized benefits under the Family and

Medical Leave Act.

       11.       When she returned to work in June of 2018, following her disability related

leave, she was informed that a portion of the territory she was responsible for was going to

be taken away from her. The portion that was taken away was the most profitable part.

       12.       Soon afterwards, Ms. Resendiz was informed that a layoff would be

coming. Ms. Resendiz knew that Defendant had a history of targeting older employees,

employees with disabilities, and employees who had made complaints when deciding who

would be let go as part of a layoff.

       13.       Upon her return in June, Ms. Resendiz was put on an “action plan” by her

manager James Zmich. This action plan required her to have an additional weekly meeting

with Zmich on top of the normally scheduled weekly meetings.

       14.       Ms. Resendiz’ peers were not required to have this additional meeting.

       15.       Ms. Resendiz suffers from a disability, Post Traumatic Stress Disorder

(PTSD). Post Traumatic Stress Disorder affects the major life activities of thinking and

concentrating.

       16.       Ms. Resendiz asked if she could have an accommodation of less travel

because of her PTSD however, she was told that accommodation was not possible and that

her position required the travel.

       17.       Ms. Resendiz was also told that she would have to work from the Verizon

office building daily instead of remotely as she had previously been able.




                                              3
         Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 4 of 10



       18.     In July/August 2018 Ms. Resendiz found out that her prior position with

less travel was open for interview, even though she had been told that position was not

available.

       19.     Although Ms. Resendiz applied for the position, she did not receive it and

found out that a white male who was less qualified than Ms. Resendiz was hired for the

position instead.

       20.     Ms. Resendiz sent an email to Human Resources, the CEO of Verizon, and

the Vice President of Verizon on September 27, 2018 to let them know she was being

discriminated against because of her age, disability, race, and gender.

       21.     After the complaint, the work environment got hostile towards Ms.

Resendiz. Ms. Resendiz’s supervisor James Zmich began to decline most of her travel

requests when he had not done so before. He also told her she would have to start paying

for travel out of her own pocket, another change.

       22.     Additionally, Human Resources began to contact Ms. Resendiz about

severance packages after she made her complaint.

       23.     Zmich also began to blame Ms. Resendiz for employees not wanting to

attend team meetings. The employees were being required to attend meetings not only

with Ms. Resendiz but also with Michael Connelly and now had two bosses instead of one

following Ms. Resendiz’s return from leave.

       24.     On October 15, 2018, Ms. Resendiz sent another email to Human resources

advising them about her manager not approving trial and the other acts taken against her

following her first complaint to HR.


                                              4
           Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 5 of 10



          25.   On October 18, 2018, Ms. Resendiz sent an email to HR asking if she could

work remotely due to her PTSD. She did not receive a response.

          26.   On November 2, 2018, Resendiz met with Human Resources who presented

her with a severance package and told her she would now be able to work from home.

          27.   On November 5, 2018 Ms. Resendiz was on a call with Donna Bonio from

HR and James Zmich, HR kept telling Resendiz that if she signed the severance agreement

that they could accommodate her but that they would be having a different conversation if

she did not. Bonio told Resendiz that she wanted Resendiz’s answer and that she was

hoping it would be Resendiz’s last day.

          28.   On November 5, 2018, Ms. Resendiz filed her Charge of Discrimination

with the Equal Employment Opportunity Commission.

          29.   On November 15, 2018, Ms. Resendiz was informed that she was being laid

off on December 18, 2018.

          30.   As part of her regular compensation package with Defendant, Ms. Resendiz

would receive commissions known as MBOs.

          31.   Ms. Resendiz was owed $35,000.00 in earned commissions at the time of

her termination however, Verizon refused to pay the commissions.

          32.   Plaintiff’s EEOC right to sue letter was issued on April 24, 2019.

    VI. DISABILITY DISCRIMINATION AND RETALIATION UNDER THE
     AMERICANS WITH DISABILITIES ACT AND TEXAS LABOR CODE

          33.   Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.



                                              5
           Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 6 of 10



          34.    Defendant’s conduct constitutes discrimination and retaliation under the

Americans with Disabilities Act as Amended and the Texas Labor Code §21.001 et. seq.

Plaintiff was denied reasonable accommodations under the ADA and Defendant refused to

engage in the interactive process to find accommodations in violation of the ADA.

          35.    Defendant made Plaintiff’s work environment hostile following her

complaints about disability discrimination.

          36.    Defendant also took the adverse employment action of terminating Plaintiff

only 49 days after her complaints of discrimination and only 10 days after she filed her

EEOC charge of discrimination.

    VII. AGE DISCRIMINATION AND RETALIATION UNDER THE AGE
 DISCRMINATION IN EMPLOYMENT ACT AND THE TEXAS LABOR CODE

          37.    Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.

          38.    Defendant’s conduct constitutes discrimination and retaliation under the

Age Discrimination in Employment Act and the Texas Labor Code §21.001 et. seq.

          39.    Defendant’s layoff practices are part of a pattern and practice of laying off

older workers.

          40.    Plaintiff and others were specifically targeted for layoff because of age.

          41.    Defendant made Plaintiff’s work environment hostile following her

complaints about age discrimination.

          42.    Defendant also took the adverse employment action of terminating Plaintiff

only 49 days after her complaints of discrimination and only 10 days after she filed her

EEOC charge of discrimination.

                                               6
           Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 7 of 10



   VIII. RETALIATION UNDER THE FAMILY AND MEDICAL LEAVE ACT

          43.   Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.

          44.   Defendant’s conduct constitutes retaliation in violation of the Family and

Medical Leave Act.

          45.   Following her return from FMLA leave, Plaintiff had profitable territory

taken away from her, was put on an action plan, and was subjected to a hostile work

environment, all of which affected the terms and conditions of her employment.

          46.   Defendant then took the adverse employment action of terminating Plaintiff

only 5 months after her return from FMLA leave.

                             IX. BREACH OF CONTRACT

          47.   Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.

          48.   In this case, there was a valid agreement between Verizon and Resendiz,

that Verizon would pay Resendiz commissions. Resendiz performed, but Defendant

breached the agreement by not paying Resendiz the commissions, and as a result Resendiz

was damaged in the amount of that owed commission.

    X. IN THE ALTERNATIVE TO BREACH OF CONTRACT – QUANTUM
                            MERUIT

          49.   Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.

          50.   Pleading in the alternative, Resendiz seeks to recover from Verizon the

amount of the commissions owed, based on claims of quantum merit.

                                              7
           Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 8 of 10



          51.   In this case Resendiz provided valuable services to Verizon by getting

customer to purchase additional Verizon products and services.             Verizon accepted

Resendiz’s services and understood that she was expecting to get commissions in return.

However, Verizon did not pay the commissions.

  XI. IN THE ALTERNATIVE TO BREACH OF CONTRACT – PROMISSORY
                            ESTOPPEL

          52.   Plaintiff incorporates the foregoing paragraphs by reference as if fully stated

herein.

          53.   As an alternative to recovery for Breach of Contract, Resendiz pleads that

Verizon should not be relieved of its responsibility based on promissory estoppel. Here,

Verizon promised Resendiz commissions, it was foreseeable to Verizon that Resendiz

would rely on that promise. Resendiz did in fact rely on that promise, do the work, but she

was not paid commissions as promised to her detriment.

                                         XII.
                                    ATTORNEY’S FEES

          54.   It was necessary for Plaintiff to retain the services of the undersigned

attorney to prosecute this action. Plaintiff is entitled to recover the reasonable and

necessary attorney’s fees, expert fees and court costs to prosecute this action. Therefore,

Plaintiff seeks all reasonable and necessary attorney fees in this case which would include

at least the following:

          a.              Preparation and trial of the claim, in an amount the jury deems
                          reasonable;

          b.              Post-trial, pre-appeal legal services, in an amount the jury deems
                          reasonable;


                                               8
        Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 9 of 10



       c.            An appeal to the 5th Circuit Court of Appeals, in an amount the jury
                     deems reasonable;

       d.            Making or responding to an Application for Writ of Certiorari to the
                     Supreme Court of the United States, and attorneys' fees in the event
                     that application for Writ of Certiorari is granted, in an amount the
                     jury deems reasonable; and,

       e.            Post-judgment discovery and collection in the event execution on
                     the judgment is necessary, in an amount the jury deems reasonable.

                                        XIII.
                                      DAMAGES

       55.    Plaintiff sustained the following damages as a result of the actions and/or

omissions of Defendant


       a.            Back pay from the date that Plaintiff was terminated and interest on
                     the back pay in an amount sufficient to compensate Plaintiff as the
                     Court deems equitable and just;

       b.            All reasonable and necessary costs incurred in pursuit of this suit;

       c.            Compensatory damages for inconvenience and mental aguish
                     caused by Defendant’s actions.

       c.            Expert fees as the Court deems appropriate;

       d.            Pre and Post judgment interest as allowed by law;
       e.            Reasonable and necessary attorney’s fees.

                                       XIV.
                                   JURY DEMAND

       56.    Plaintiff further demands a trial by jury. A jury fee has been tendered.

                                    XV.
                           CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be

cited to appear and answer herein and that upon a final hearing hereof, a judgment be

                                            9
        Case 5:19-cv-00881 Document 1 Filed 07/24/19 Page 10 of 10



rendered for Plaintiff and against the Defendants, for the actual damages set out above in

an amount the jury deems reasonable under the circumstances, along with costs of court,

pre-judgment interest, post-judgment interest, liquidated damages, and for such other and

further relief to which Plaintiff may be justly entitled.

                                               Respectfully Submitted,

                                               /s/ Alan Braun
                                               Adam Poncio
                                               State Bar No. 16109800
                                               salaw@msn.com
                                               Alan Braun
                                               State Bar No. 24054488
                                               abraun@ponciolaw.com

                                               PONCIO LAW OFFICES
                                               A Professional Corporation
                                               5410 Fredericksburg Rd., Suite 310
                                               San Antonio, Texas 78229
                                               Telephone: (210) 212-7979
                                               Facsimile: (210) 212-5880

                                               ATTORNEYS FOR PLAINTIFF




                                              10
